Citation Nr: 0031661	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-10 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for hyperglycemia.  

2.  Entitlement to service connection for a disability 
manifested by abnormal electrocardiogram (EKG) and premature 
ventricular contractions.  

3.  Entitlement to service connection for a left shoulder 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to July 
1996.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In June 1998, the RO 
granted service connection for a left knee disability, a 
right thumb disability, hypertension, and for a left ring 
finger disability.  At the same time, the RO denied service 
connection for a right knee condition, for abnormal EKG, for 
"premature ventricular complexus and hyperglycemia," and 
for a left shoulder condition.  In August 1998, the veteran 
submitted a notice of disagreement with the denials of 
service connection for premature ventricular complexus, 
hyperglycemia, and a left shoulder condition.

In a rating decision dated in July 2000, the RO determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for 
hyperglycemia.  However, the veteran has already perfected an 
appeal with the initial denial of service connection for 
hyperglycemia in the June 1998 rating decision.  That 
decision did not become final with regard to the claim of 
entitlement to service connection for hyperglycemia.  The 
issue must be adjudicated on a de novo basis.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

A VA examination was conducted in March 1998 in connection 
with the veteran's application for compensation.  It was 
specifically noted in the examination report that the 
veteran's medical records were not available for review.  

The Court has held that examinations for compensation and 
pension purposes conducted without contemporaneous review of 
the veteran's claims file are deficient for rating purposes.  
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Board notes other problems with this VA examination.  One 
of the issues on appeal is entitlement to service connection 
for abnormal EKG and for premature ventricular contractions.  
Review of the examination report indicates that a cardiac 
stress test was not completed because of hypertension.  It is 
further reported that a "stress test will be completed and 
results sent on" to the RO.  A stress test was conducted in 
May 1998, but no addendum to the examination report is of 
record and a determination was not made as to whether or not 
the veteran had an abnormal EKG or premature ventricular 
contractions.  

The report of the March 1998 VA examination did not include a 
finding as to whether or not the veteran had hyperglycemia.  
The examination report was also deficient in that while an 
old rotator cuff injury of the left shoulder was diagnosed, 
there was no discussion of whether this injury was linked to 
the in-service shoulder injury reported by the veteran at the 
time of the examination.  

In the veteran's VA Form 9, he reported that he had received 
treatment from the Danville VA Medical Center and had a 
Magnetic Resonance Imaging (MRI) examination at the 
Indianapolis VA Medical Center.  Associated with the claims 
file are incomplete extracts of VA clinical records dated in 
February and August 1999.  The Board finds the RO must 
attempt to secure complete copies of these treatment records.  

Therefore, for these reasons, a remand is required.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for hyperglycemia, 
abnormal EKG and premature ventricular 
contractions and/or for a left shoulder 
condition.  After securing and necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
al sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports, in particular, the records of 
the veteran's treatment at the VA Medical 
Centers in Danville and Indianapolis.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    

2.  The RO should arrange for a VA medical 
examination(s) by an appropriate medical 
specialist(s) for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of hyperglycemia, a 
disorder manifested by abnormal EKG and 
PVCS, and a left shoulder disorder.  
The claims file and a separate copy(ies) 
of this remand must be made available to 
and reviewed by the examiner(s) prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims file 
was in fact made available for review in 
conjunction with the examination(s).

Any indicated testing should be 
accomplished, a written interpretation of 
which should be associated with the claims 
file.  

The examiner(s) is(are) requested to 
identify whether the veteran currently has 
hyperglycemia, abnormal EKG, PVCS and/or a 
left shoulder condition.  If any of these 
disorders is(are) found to be present, the 
examiner(s) must provide an opinion as 
whether it is as likely as not that the 
specific disorder(s) was(were) incurred in 
or aggravated by active service.  The 
examiner(s) should include a discussion of 
all potentially relevant factors such as 
incidents of the veteran's childhood, and 
service and/or post-service experiences.  
The examiner(s) must provide the complete 
rationale for all opinions given.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination(s) and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and, if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  


In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for hyperglycemia, a 
disability manifested by abnormal EKG or 
premature ventricular contractions, and a 
left shoulder condition.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  A reasonable period of time 
for a response should be afforded.  The SSOC must contain 
notice of all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  The case should then be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  


No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that the examinations 
requested in this remand are deemed necessary to evaluate his 
claim and that his failure, without good cause, to report for 
scheduled examinations could result in the denial of his 
claim.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 8 -


